Filed 11/25/20 P. v. Washington CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B302999
                                                           (Super. Ct. No. 17CR08048)
     Plaintiff and Respondent,                               (Santa Barbara County)

v.

ARVAN WASHINGTON,

     Defendant and Appellant.



       Appellant Arvan Washington pled no contest to one count
of resisting an executive officer (Pen. Code, § 69)1 in exchange for
four years of felony probation. Appellant was released on a Cruz2
waiver, in which he agreed that if he “fail[ed] to appear on the
date set for sentencing” or “pick[ed] up any new law offenses,” he
would not be allowed to withdraw his plea and would be subject
to the maximum sentence allowed.



         1 All further statutory references are to the Penal Code.
         2 People v. Cruz (1988) 44 Cal.3d 1247 (Cruz).
       The sentencing hearing was set for October 11, 2018.
Appellant appeared that morning, but the hearing was continued
to October 16, 2018 because of a medical appointment. The trial
court issued and held a “no bail” warrant to that date. Appellant
failed to appear at both that hearing and the hearing rescheduled
for October 18, 2018. The court released the warrant.
       Appellant was arrested for the commission of a new felony
offense on February 22, 2019. On February 26, 2019, he
appeared in custody for arraignment on the warrant in this case.
Following multiple continuances, the sentencing hearing took
place on October 29, 2019. Given appellant’s failure to appear
and his new arrest, the trial court determined it was not bound
by the original plea agreement and sentenced him to the
maximum term of three years in prison.
       Appellant contends the trial court abused its discretion and
violated his due process rights by revoking his probation based on
a violation of the Cruz waiver. The People argue substantial
evidence supports the finding that appellant violated the terms of
the agreement by failing to appear for sentencing on October 16
and 18, 2018 and by “pick[ing] up . . . new law offenses.”
       We accept the People’s concession that appellant is entitled
to a remand for recalculation of his custody credits. Otherwise,
we affirm.
                             DISCUSSION
                              Cruz Waiver
       Section 1192.5 permits a defendant to withdraw a plea if
the trial court withdraws its approval of the plea agreement. In
Cruz, our Supreme Court held that the defendant retains this
ability even if the trial court’s disapproval of the plea agreement
was prompted by the defendant’s failure to appear for sentencing.
(Cruz, supra, 44 Cal.3d at pp. 1253-1254.)



                                2
       Pursuant to a Cruz waiver, however, a defendant may
expressly waive his or her rights under section 1192.5 when
entering the plea, and “if the defendant willfully fails to appear
for sentencing the trial court may withdraw its approval of the
defendant’s plea and impose a sentence in excess of the
bargained-for term.” (Cruz, supra, 44 Cal.3d at p. 1254, fn. 5; see
People v. Masloski (2001) 25 Cal.4th 1212, 1222 [“‘[W]hen the
parties themselves agree as part of the plea bargain to a specific
sanction for nonappearance, the court need not permit the
defendant to withdraw his or plea but may invoke the bargained-
for sanction’”].) “The terms ‘willful’ or ‘willfully,’ as used in penal
statutes, imply ‘simply a purpose or willingness to commit the
act.’” (In re Jerry R. (1994) 29 Cal.App.4th 1432, 1438.) “The
terms imply that the person knows what he is doing, intends to
do what he is doing, and is a free agent. [Citation.] Stated
another way, the term ‘willful’ requires only that the prohibited
act occur intentionally. [Citations.]” (Ibid.)
       Whether appellant willfully violated the conditions of his
release is a question of fact reviewed for substantial evidence.
(People v. Rabanales (2008) 168 Cal.App.4th 494, 509.) We look
to the entire record to determine whether there is substantial
evidence, either contradicted or uncontradicted, supporting the
trial court’s express or implied findings. (Ibid.; People v.
Carpenter (1999) 21 Cal.4th 1016, 1046.)
       At the time of appellant’s plea, the prosecutor took the
following Cruz waiver: “[PROSECUTOR]: . . . Sir, do you also
understand that there is an agreement between yourself and the
District Attorney’s office that if you fail to appear on the date set
for sentencing or you pick up any new law offenses that you will
not be allowed to withdraw your plea and that you may be
sentenced up to the maximum punishment allowed by law? [¶]
[APPELLANT]: Yes.”

                                   3
       Appellant also signed a written plea agreement form and
initialed the following condition: “I understand that the court is
allowing me to surrender at a later date to begin serving time in
custody. [¶] I agree that if I fail to appear on the date set for
surrender or sentencing without a legal excuse, my plea will
become an ‘open plea’ to the court. I will not be allowed to
withdraw my plea, and I may be sentenced up to the maximum
allowed by law.”
       Appellant appeared with counsel at the sentencing hearing
on October 11, 2018. The prosecutor requested a continuance to
the afternoon. Appellant had a medical appointment later that
morning. The trial court instructed him to go to his appointment
and to return at 1:30 p.m. Appellant notified his counsel that he
was still at the doctor’s office and the court continued the hearing
to October 16, 2018.
       After appellant failed to appear, the trial court continued
the sentencing hearing to October 18, 2018. Appellant again
failed to appear. The hearing eventually was held on October 29,
2019. At that time, the court stated: “Mr. Washington pled no
contest to Count 1, a violation of Penal Code Section 69, a felony,
committed on July 28, 2017. At the time of his plea he agreed
that if he did not appear for sentencing as directed, or committed
a new law violation, the Court would not be bound by the terms
of the plea agreement and could sentence the defendant as the
circumstances might warrant. This is commonly called a Cruz
waiver, and it’s reflected on the plea transcript dated 8/30/2018,
at pages five and six. Not only did Mr. Washington fail to appear
for sentencing, he also was arrested for the commission of a new
felony offense alleged to have been committed on February 22,
2019. Consequently, the Court feels it is not bound by the
defendant’s previously entered plea agreement.”



                                 4
       Appellant argues substantial evidence does not support the
trial court’s findings because his failure to appear at sentencing
was “because he had two heart attacks and spent October to
December 2018 in and out of hospital.” As the People point out,
the record contains no facts or evidence supporting this claim.
There are no documents from appellant’s health care providers
and no evidence his failure to appear on October 16 and 18, 2018
was due to medical appointments or hospitalizations. Nor did
anyone contact the trial court or appellant’s attorney to advise
that he was unavailable for medical reasons and that a
continuance would be necessary. Although appellant claims he
asked a social worker to inform his attorney of the
hospitalizations, there is no evidence that was done or that he
made any attempt to have his absences excused for medical
reasons.
       Appellant cites no authority for his assertion that once the
initial October 11, 2018 sentencing date was continued, a new
Cruz waiver was required for the continued hearing. We look to
the parties’ conduct to determine how long they intended the
Cruz waiver to remain in effect. (People v. Vargas (2007) 148
Cal.App.4th 644, 649.) Here, the parties’ conduct indicates
their intent for the waiver to remain in effect until the agreed-
upon sentence was imposed. The Cruz waiver was part of the
initial plea agreement presented to the trial court, and the first
continuance to October 16, 2018 was necessary because
appellant was still at his medical appointment at the time of
the hearing.
       Finally, the failure to appear was not appellant’s only Cruz
waiver violation. As the trial court observed, “Had Mr.
Washington’s violation been limited to his failure to appear
because of his health issues, the Court might look at this matter


                                 5
differently. However, in addition to failing to appear for
sentencing, Mr. Washington was also arrested for the commission
of a new felony offense in case number 19CR01795, a clear
violation of the terms of his ‘Cruz Waiver.’” We are not
persuaded by appellant’s argument that the offense is irrelevant
because the charges were later dismissed. The condition did not
require a conviction, but only that appellant not “pick up any new
law offenses,” which he did.
                            Custody Credits
       At the time of sentencing, the trial court noted appellant is
“entitled to the following credits. From 11/2/17 to 11/14/17 [sic],
three days, and from 2/22/19 to 10/29/19, 222 days plus 222 days.
Total credits for all of this time is 222 days, plus, I believe 222 for
an additional total of 444 days credit.” The court’s calculation is
incorrect. The period from February 22, 2019 to October 29, 2019
is 249 days, not 222 days. We agree with the parties that
appellant is entitled to recalculation of the custody credits and
correction of the abstract of judgment.
                            DISPOSITION
       The matter is remanded to the trial court for recalculation
of appellant’s custody credits and correction of the abstract of
judgment, which shall be forwarded to the California Department
of Corrections and Rehabilitation. In all other respects, the
judgment is affirmed.
       NOT TO BE PUBLISHED.




                                      PERREN, J.
We concur:


      GILBERT, P. J.                  YEGAN, J.

                                  6
               Raimundo Montes de Oca, Judge
            Superior Court County of Santa Barbara
               ______________________________


      Mi Kim, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Colleen M. Tiedemann, Deputy Attorney
General, for Plaintiff and Respondent.




                               7